Citation Nr: 1541828	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  13-07 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from June 1941 to October 1945.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision by the RO in Oakland, California that denied service connection for bilateral hearing loss. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The RO first denied entitlement to service connection for bilateral hearing loss in a January 2001 rating decision and properly notified the Veteran, who did not appeal that decision. 
 
2.  Some of the additional evidence received since that January 2001 rating decision is not cumulative or redundant of evidence already of record and considered in that decision, and raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.

3.  Resolving reasonable doubt in favor of the Veteran, his current bilateral sensorineural hearing loss is related to service.


CONCLUSIONS OF LAW

1.  The January 2001 rating decision that denied entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2015). 
 
2.  New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).
 
3.  Resolving all reasonable doubt in his favor, bilateral sensorineural hearing loss was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this issue given the fully favorable nature of the Board's decision.

New and Material Evidence

In its February 2013 statement of the case, the RO apparently found that new and material evidence had been received to reopen the previously denied claim for service connection for bilateral hearing loss.  Regardless of how the RO ruled on this question, the Board must determine whether there is new and material evidence to reopen this claim. 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  The Court has interpreted the language of 38 C.F.R. § 3.156(a)  as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." Shade, supra.

The Veteran submitted his original claim for service connection for bilateral hearing loss in July 2000.

The RO denied entitlement to service connection for bilateral hearing loss in a January 2001 rating decision, finding that there was no evidence linking the current bilateral hearing loss to service.  The RO properly notified the Veteran of this denial, he did not appeal it, and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156 (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52   (2010).  Thus, the January 2001 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2015).

Evidence of record at the time of the prior final January 2001 rating decision included service treatment records that are negative for bilateral hearing loss, and post-service medical records dated in July and August 2000 showing a current bilateral hearing loss disability.

Additional evidence received since the prior final January 2001 rating decision includes additional VA medical records showing the Veteran's report of hearing loss symptoms beginning in service, a report of a March 2012 VA compensation examination, and lay statements by the Veteran and his son to the effect that he had continuous hearing loss symptoms beginning in service.

The Board finds that some of the evidence received since the prior final January 2001 rating decision is new and material.  Specifically, the claims file now contains competent lay evidence suggesting continuity of hearing loss symptoms since service.  When considered with the evidence of record, this evidence is new and material and raises a reasonable possibility of substantiating the claim.  See Shade, supra.  Thus, the claim is reopened.

Service Connection

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d). 

Certain diseases like sensorineural hearing loss and other organic diseases of the nervous system are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  Sensorineural hearing loss, as an organic disease of the nervous system, is considered listed in C.F.R. § 3.309(a).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  At his VA audiology examination in March 2012, a bilateral hearing disability for VA purposes was demonstrated.  

In service acoustic trauma is also conceded, as the Veteran's service treatment records show that he was a Navy pilot during his 1941-1945 period of active duty.  See also March 2012 VA examination report.  The Veteran has stated that he had significant noise exposure in service while flying single engine airplanes, some of which had an open cockpit, without hearing protection during service.  The Board finds him credible in this regard.  The evidence does not reflect, and the Veteran does not contend, that he had combat service.  He denied combat service in a July 2000 VA outpatient treatment record.

A review of the evidence reflects that the Veteran has been diagnosed with bilateral hearing loss, and has a current bilateral hearing loss disability, as demonstrated on VA examination in March 2012.  Consequently, the determinative issue is whether or not this disability is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or a disease incurred in service.").

An existence of a nexus between his current hearing disability and his in-service acoustic trauma remains to be determined.  As with other elements of service connection, the evidence must at least be in equipoise regarding whether there is a linkage between current hearing loss with any incident in service, including acoustic trauma.

There is no medical evidence of hearing loss in service, including on examination in June 1945, when whispered voice, coin click and watch testing was performed.   Available post-service medical records are negative for complaints or treatment of this condition for many decades after service.

There is lay evidence of continuity of hearing loss symptomology since service, as the Veteran has consistently reported that he first noticed hearing loss symptoms in service and they continued afterward.  The Board finds that these statements are competent and credible.

A July 2000 VA audiology note reflects that the Veteran reported gradually worsening hearing loss bilaterally, and bilateral tinnitus for many years.  July 2000 audiometric testing showed a current bilateral hearing loss disability.
The diagnostic assessment was bilateral sensorineural hearing loss.  He was given hearing aids.  Subsequent VA medical records reflect treatment for bilateral hearing loss.  An August 2007 internal medicine note reflects that he had problems with hearing and apparently had some service disconnected disability with hearing.  It was noted that he was a Naval Air Force pilot.  An August 2007 audiology consult reflects that the Veteran gave a history of gradually increasing difficulties hearing that began during his military service in the Navy during World War II.  He reported that during his military service he flew in open airplanes/bombers.  He reported longstanding, constant, bilateral tinnitus that sounded like ringing and had been stable over time; he could not estimate when he began to notice the tinnitus.  He reported that he had a civilian career in farming and working in generally quiet work environments.  He denied a history  of ear surgeries, vertigo, and noisy hobbies.  Bilateral hearing loss was diagnosed.

On VA compensation examination in March 2012, the examiner noted that audiometric test results were consistent with cochlear pathology, and diagnosed bilateral sensorineural hearing loss.  He stated that the claims file was reviewed.  The examiner discussed relevant medical records, and opined that the Veteran's bilateral hearing loss was not at least as likely as not caused by or a result of an event in military service.  He noted that the Veteran reported a long-standing and progressive bilateral hearing loss and constant bilateral tinnitus.  He reportedly first detected a change in his hearing and the tinnitus shortly after he returned home from his military career, and attributed his hearing loss to exposure to aircraft engine noise exposure while in the military, and said that when he returned home both family and friends complained that he was not listening to them.  For years he was able to compensate for his hearing loss so he did not worry about it. However, over 50 years ago he began to experience difficulty with understanding speech.  The Veteran reported exposure to small arms fire, machine gun fire, aircraft engine noise and flight line equipment while in the military.  He also said he was employed in atomic research as civilian and reported exposure to atomic laboratory equipment. 

The rationale for the opinion was that although the Veteran had noise exposure during his military career, all of his military medical examinations reported that his hearing was within normal limits bilaterally.  The examiner also noted that all of his in-service medical examinations reported that whisper tests were completed instead of pure tone threshold testing, and whisper tests are known to be inaccurate in detecting any threshold decreases in hearing that would indicate any possible acoustic trauma.  He indicated that only pure tone testing would accurately report if he did suffer any threshold shifts during his military career.  The Veteran reported detecting a change in his hearing when he returned home and also reported noticing difficulty understanding speech approximately 50 years ago, which would have been approximately 17 years after his discharge from the military.  He further reported noise exposure to laboratory equipment as a civilian after his military career. 

The VA examiner opined that therefore, based upon a review of the Veteran's military records, his report of noise exposure and the test results it was his opinion that it is at least as likely as not that the Veteran did suffer some acoustic trauma due to noise exposure while in the military.  However, it was more likely than not that the onset of his hearing loss occurred after military duty.  He added that the causes of tinnitus were numerous and included noise exposure, and tinnitus can occur following noise exposure even if a hearing loss is not detected.  He noted that the Veteran reported the onset of his tinnitus around the time of his military career. Therefore, it was the reviewer's opinion that it was at least as likely as not that the onset of his reported tinnitus was due to noise exposure incurred while in the military.  It was also at least as likely as not that a contributory factor to his current tinnitus was the onset of his hearing loss and the aging process. 

The Board notes that the RO subsequently established service connection for tinnitus based partly on this VA medical opinion.

In an April 2012 statement written by the Veteran's son, a M.D., written with and on behalf of the Veteran, the Veteran reported that he was exposed to loud noise extensively as a pilot during service, when he did not have hearing protection, and developed hearing loss during his years as a pilot, which continued along with tinnitus, until about 20 years ago, when both worsened considerably.  The Veteran said that after service he worked as a teacher, atomic engineer, consultant, and missionary, and that none of his occupations involved industrial noise exposure.

Evidence weighing against the claim includes the absence of evidence of in-service hearing loss, the negative March 2012 VA medical opinion, the gap of many years between service and the first noted complaints of hearing loss, and the Veteran's somewhat conflicting reports of post-service noise exposure.

Evidence weighing in favor of the claim includes the Veteran's competent and credible statements that he has had hearing loss symptoms beginning in and continuing after service, the VA examiner's opinion that he had military noise exposure and that it was at least as likely as not that the Veteran did suffer some acoustic trauma due to noise exposure while in the military, and the evidence of a current hearing loss disability pursuant to 38 C.F.R. § 3.385.  The examiner also stated that the type of hearing tests performed during the Veteran's service was known to be inaccurate in detecting any threshold decreases in hearing.

After review of the record, the Board notes that there is probative evidence both in favor of and against the claim for service connection for bilateral hearing loss. The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2015).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2015).

With regard to the Veteran's claim for service connection for bilateral hearing loss, the Board is of the opinion that this point has been attained.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996). Accordingly, after resolving all doubt in the Veteran's favor, the Board finds that the balance of positive and negative evidence is in relative equipoise as to whether the Veteran's current bilateral sensorineural hearing loss is related to service, and service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
KELLI A. KORDICH 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


